Opinion issued October 16, 2008





 





In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00696-CV



IN RE MICHAEL D. GRAVES, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Michael D. Graves, challenges the
trial court's (1) July 22, 2008, temporary orders granting joint managing conservatorship
of N.J.G., a minor, to relator and Kathy G. Graves, the real party in interest. 
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Chief Justice Radack and Justices Nuchia and Higley.
1.